FILED
                             NOT FOR PUBLICATION                              AUG 25 2011

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-10282

               Plaintiff - Appellee,             D.C. No. 2:09-cr-01166-FJM

  v.
                                                 MEMORANDUM *
DARRELL WAYNE DEMPSEY,

               Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                    Frederick J. Martone, District Judge, Presiding

                              Submitted April 20, 2011**

Before:        SKOPIL, FARRIS, and LEAVY, Circuit Judges.

       Darrell Wayne Dempsey appeals his conviction for illegal transportation of

an alien for profit, in violation of 8 U.S.C. § 1324(a)(1)(A)(ii) and (B)(i). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo whether reasonable



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
suspicion exists to justify a stop, and we review for clear error the district court’s

underlying factual findings. See United States v. Palos-Marquez, 591 F.3d 1272,

1274 (9th Cir. 2010). We affirm.

      Dempsey contends the district court erred in denying his motion to suppress

evidence because the police lacked reasonable suspicion for the stop of his vehicle.

To determine whether a stop was supported by reasonable suspicion, “we consider

whether, in light of the totality of the circumstances, the officer had a

‘particularized and objective basis for suspecting the particular person stopped of

criminal activity.’ ” United States v. Berber-Tinoco, 510 F.3d 1083, 1087 (9th Cir.

2007) (quoting United States v. Cortez, 449 U.S. 411, 417-18 (1981)).

      Here, the totality of the circumstances included Dempsey’s rigid driving

posture, his failure to acknowledge the police, his proximity to the border, his

slowing down below the speed limit at the sight of police, and, after the police horn

sounded, the flight of ten Hispanic men from the vehicle he was driving. These

circumstances indicated a particularized and objective basis justifying the officer’s

reasonable suspicion of criminal activity. See United States v. Arvizu, 534 U.S.

266, 270-73, 277 (2002) (reasonable suspicion based on use of known smuggling

route, the driver’s rigid posture and failure to acknowledge police, slowed speed in



                                           2                                10-10282
the presence of police, and inferences based on police experience). Further, the

district court did not clearly err in crediting the officer’s testimony. See United

States v. Haswood, 350 F.3d 1024, 1028 (9th Cir. 2003) (noting deference to the

district court’s credibility determinations). Accordingly, the district court did not

err in denying the motion to suppress.

      AFFIRMED.




                                           3                              10-10282